Motion for extension of time to perfect appeal to the February, 1949, Term granted. Motion to dispense with the printing of certain parts of the final account granted on condition that five typewritten or photostatic copies of the entire final account be submitted upon the argument. Motion to dispense with the printing of all exhibits (other than exhibits 1, 3, 5, 7, 9, 11, 14, 15, 21, 22, 23, 67 and 68) and, in lieu of the printing, to permit the parties to submit the original exhibits upon the argument of the appeal granted. The granting of this motion, however, is without prejudice to the settlement of the ease on appeal in accordance with the provisions of the Civil Practice Act (§§ 575, 576) and the Rules of Civil Practice (Rules 230, 231, 232), and without prejudice to the right of respondents to urge on such settlement, if so advised, that any of the exhibits is not material to the questions to be raised on the appeal and, for that reason, should not be submitted in any form or be part of the record on the appeal to this court. (Matter of Davis, 273 App. Div. 973; Sellcowitz v. Sellcowitz, 272 App. Div. 817.) Present — Nolan, P. J., Johnston, Adel, Sneed
and Wenzel, JJ.